ORDER
PER CURIAM.
Anton Hickam appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief. Mr. Hick-am sought to vacate his convictions for murder in the second degree, section 565.021, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, and consecutive sentences as a prior and persistent offender of life imprisonment and five years imprisonment, respectively. Mr. Hickam alleged that he was provided ineffective assistance of counsel. The judgment of the motion court is affirmed. Rule 84.16(b).